Citation Nr: 1456544	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for service-connected superior oblique myokymia, left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1986 through May 2008, when he retired as a Lieutenant Colonel. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In May 2011, the Veteran presented hearing testimony by videoconference before a Veterans Law Judge no longer at the Board.  The transcript of the hearing is associated with the electronic record.  In October 2014, the Veteran was asked if he wanted to have another hearing.  The Veteran responded by indicating that he did not want to appear at a hearing and to consider his case on the evidence of record.  Therefore, the Board will proceed.

In an August 2011 decision, the Board dismissed the issues of entitlement of service connection for hyperlipidemia and an initial evaluation higher than 10 percent for service connected bilateral pes planus and plantar heel spurs with left foot plantar fasciitis.  In August 2011, the Board also remanded the issue currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that a higher rating is warranted for his service-connected left eye disability.  

In May 2011, the claim was remanded in order to obtain outstanding treatment records, to include those located at Madigan Army Medical Center (AMC) or any VA facility where the Veteran has received treatment for his service-connected left eye disability and to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  The above requested actions were accomplished.

Review of the electronic record reveals that the Veteran underwent an eye examination in January 2008 in connection with his claim, which was before his retirement from the Army.  The doctor of optometry (J.K., O.D.) who conducted the examination remarked that the Veteran's eye disorder was "very rare" and was best evaluated by a neuro-ophthalmologist. 

In March 2010, the Veteran underwent VA examination by an optometrist.  In the March 2010 VA examination report, the examiner stated that there were no findings of eye disease or injury, scarring, nystagmus, or presence of chronic conjunctivitis.  Fundoscopic optic retinal examination also revealed normal optic nerve, normal vessels, normal macula, and normal lenses.  The March 2010 VA examiner's findings contradict problems noted in the 2009 and 2010 the Madigan AMC treatment records, which include peripheral retinal degeneration, chorioretinal scar far peripheral, chronic allergic conjunctivitis, benign eyelid neoplasm, and intermittent strabismus.  Additionally, the March 2010 examiner is an optometrist, although it was previously stated that the Veteran's condition was best evaluated by a neuro-ophthalmologist.  Further, the 2010 VA optometrist did not indicate that he reviewed the Veteran's claims file.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the inadequacies of the previous examination, the Board finds that an additional examination is warranted.

As noted above, the Madigan AMC treatment records reflect various disorders on the problem list to include peripheral retinal degeneration, chorioretinal scar far peripheral, chronic allergic conjunctivitis, and benign eyelid neoplasm.  Previous Madigan AMC records in 2005 and 2006 indicate that these problems were specific to the left eye.  The Madigan AMC treatment records raise the possibility of the existence of additional disabilities or symptoms that are related to the service-connected superior oblique myokymia, left.  However, there is no opinion regarding whether any additional disabilities or symptoms are related to the service connected left eye superior oblique myokymia.  In reviewing the rating issue after the new examination, the AOJ should consider whether there is any additional symptomatology which warrants additional or separate ratings for the Veteran's service-connected eye disorder.

Prior to arranging for the VA examination, the AOJ should obtain all records of VA eye treatment from May 2012 to the present.  The AOJ should also ask the Veteran to identify any other sources of treatment or evaluation he has received for eye disability since May 2012 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any sources of treatment or evaluation he has received for eye disability since May 2012.  Obtain any additional information or authorization necessary from the Veteran and request all outstanding treatment records from May 2012 to the present, to include those located at Madigan AMC or any VA facility where the Veteran has received treatment for his service-connected left eye disability.  

2.  Schedule the Veteran for a VA eye examination with a neuro-ophthalmologist or ophthalmologist, if possible.  The examiner must provide current findings regarding the Veteran's service-connected left eye disability.  The examiner is also asked include specific findings as to any nystagmus, chorioretinal peripheral scar, retinal degeneration, and conjunctivitis.  Ask the examiner to report any visual field defects and impairment of central visual acuity.  

All relevant medical records, including the entire claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided. 

3.  Readjudicate the issue of an initial evaluation higher than 10 percent for service-connected superior oblique myokymia, left eye.  Consider whether there is any additional symptomatology which warrants additional or separate ratings for the Veteran's service-connected eye disorder.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the December 2012 SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




